Case 6:21-bk-03123-KSJ Doc4 Filed 07/09/21 Page1of13

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

IN RE: Angel Ramon Colon Jr.
CASE NO.: 6:21-BK-O3\ 2
Debtor.

 

CHAPTER 13 PLAN

A. NOTICES.

Debtor! must check one box on each line to state whether or not the Plan includes each of the
following items. If an item is checked as “Not Included,” if both boxes are checked, or if neither
box is checked, the provision will be ineffective if set out later in the Plan.

 

A limit on the amount of a secured claim based on a valuation which | Included | Not Included
may result in a partial payment or no payment at all to the secured | 5 =
creditor. See Sections C.5(d) and (e). A separate motion will be filed.

 

Avoidance of a judicial lien or nonpossessory, nonpurchase money | Included | Not Included

 

 

security interest under 11 U.S.C. § 522(f). A separate motion will be |° =

filed. See Section C.5(e).

Nonstandard provisions, set out in Section E. Included | Not Included
o o

THIS AMENDED PLAN PROVIDES FOR PAYMENTS TO [NAME | Included _ | Not Included

OF SECURED CREDITOR/LESSOR] TO BE INCLUDED IN PLAN | a a

PAYMENTS; THE AUTOMATIC STAY IS REINSTATED AS TO
THIS CREDITOR

 

 

 

 

 

NOTICE TO DEBTOR: IF YOU ELECT TO MAKE DIRECT PAYMENTS TO A
SECURED CREDITOR UNDER SECTION C.5(i) OF THIS PLAN, TO SURRENDER
THE SECURED CREDITOR’S COLLATERAL UNDER SECTION C.5(j), TO NOT
MAKE PAYMENTS TO THE SECURED CREDITOR UNDER SECTION C.5(k), OR IF
PAYMENTS TO A SECURED CREDITOR ARE NOT SPECIFICALLY INCLUDED IN
THE PLAN PAYMENTS, THE AUTOMATIC STAY DOES NOT APPLY, AND THE
CREDITOR MAY TAKE ACTION TO FORECLOSE OR REPOSSESS THE
COLLATERAL.

SECURED CREDITORS INCLUDE THE HOLDERS OF MORTGAGE LOANS, CAR
LOANS, AND OTHER LOANS FOR WHICH THE SECURED CREDITOR HAS A
SECURITY INTEREST IN PERSONAL OR REAL PROPERTY COLLATERAL.

 

" All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two individuals.
Case 6:21-bk-03123-KSJ Doc4 Filed 07/09/21 Page 2 of 13

MONTHLY PLAN PAYMENTS. Plan payments (“Plan Payments”) include the
Trustee’s fee of 10% and shall begin 30 days from petition filing/conversion date. Debtor
shall make Plan Payments to the Trustee for the period of __36___ months. If the Trustee
does not retain the full 10%, any portion not retained will be disbursed to allowed claims
receiving payments under the Plan and may cause an increased distribution to the
unsecured class of creditors.

$ 1,375.00 from month l through 36 ;
$ from month through
$ from month through

PROPOSED DISTRIBUTIONS.

1. ADMINISTRATIVE ATTORNEY’S FEES.

Base Fee $_ 3,500.00 _ Total Paid Prepetition $_2.000.00 _ Balance Due $_1.500.00
MMM Fee $_1.500.00_ Total Paid Prepetition $__0.00 _ Balance Due $_1.500.00
Estimated Monitoring Fee at$ 50.00 _ per Month.

Attorney’s Fees Payable Through Plan at $_200.00 Monthly (subject to
adjustment).

2. DOMESTIC SUPPORT OBLIGATIONS (as defined in 11 U.S.C. §101(14A).

 

Acct. No. Creditor Total Claim Amount

 

 

 

 

 

 

 

3. PRIORITY CLAIMS (as defined in 11 U.S.C. § 507).

 

No.

Last Four Digits of Acct. | Creditor Total Claim Amount

 

 

 

 

 

 

 

4, TRUSTEE FEES. From each payment received from Debtor, the Trustee shall

receive a fee, the percentage of which is fixed periodically by the United States Trustee.
Case 6:21-bk-03123-KSJ Doc4 Filed 07/09/21 Page 3of13

5. SECURED CLAIMS. Pre-confirmation payments allocated to secured creditors
under the Plan, other than amounts allocated to cure arrearages, shall be deemed adequate
protection payments. The Trustee shall disburse adequate protection payments to secured
creditors prior to confirmation, as soon as practicable, if the Plan provides for payment to the
secured creditor, the secured creditor has filed a proof of claim, or Debtor or Trustee has filed a
proof of claim for the secured creditor under 11 U.S.C. § 501(c), and no objection to the claim
is pending. If Debtor’s Plan Payments are timely paid, payments to secured creditors under the
Plan shall be deemed contractually paid on time.

(a) Claims Secured by Debtor’s Principal Residence that Debtor Intends to Retain -
Mortgage, HOA and Condominium Association Aseessments, and Arrears, if
any, Paid Through the Plan Under 11 U.S.C. § 1322(b)(5). Debtor will cure
prepetition arrearages and maintain regular monthly postpetition payments on the
following claims secured by Debtor's principal residence. Under 11 U.S.C. §
1328(a)(1), Debtor will not receive a discharge of personal liability on these claims.

Postpetition mortgage payments must be included in the Plan Payments. Mortgage
payments are due on the first payment due date after the case is filed and continue
monthly thereafter. The amount of postpetition mortgage payments may be adjusted
as provided for under the loan documents. Postpetition ongoing homeowner's
association and condominium association assessments may be included in the Plan or
may be paid direct. If Debtor intends to pay postpetition assessments through the
Plan, list the Regular Monthly Payment. If Debtor intends to pay postpetition
assessments direct, state “Direct” in the Regular Monthly Payment column.

 

Last Four | Creditor Collateral Address | Regular | Gap Payment | Arrears
Digits of Monthly
Acct. No. Payment

 

 

 

 

 

 

 

 

 

 

(b) Claims Secured by Other Real Property that Debtor Intends to Retain -
Mortgage, HOA and Condominium Association Payments, and Arrears, if any.
Paid Through the Plan Under 11 U.S.C. § 1322(b)(5). Debtor will cure prepetition
arrearages and maintain regular monthly postpetition payments on the following
claims secured by Debtor’s real property. Under 11 U.S.C. § 1328(a)(1), Debtor will
not receive a discharge of personal liability on these claims.

Postpetition mortgage payments must be included in the Plan Payments. Mortgage
payments are due on the first payment due date after the case is filed and continue
monthly thereafter. The amount of postpetition mortgage payments may be adjusted
as provided for under the loan documents. Postpetition ongoing homeowner’s
association and condominium association assessments may be included in the Plan or
may be paid direct. If Debtor intends to pay postpetition assessments through the
Case 6:21-bk-03123-KSJ Doc4 Filed 07/09/21 Page 4 of 13

Plan, list the Regular Monthly Payment. If Debtor intends to pay postpetition

assessments direct, state “Direct” in the Regular Monthly Payment column.

 

 

Last Four Creditor Collateral Regular Gap Arrears
Digits of Address Monthly Payment
Acct. No. Payment

$

 

 

 

 

 

 

 

 

 

(c) Claims Secured by Real Property - Debtor Seeks Mortgage Modification

Mediation (MMM). No later than 90 days from the petition date or the date the
case converts to Chapter 13, Debtor shall file a motion seeking MMM.
Information and forms related to MMM are available in the Court’s procedure
manual on the Court’s website, www.flmb.uscourts.gov. Pending the resolution of
the MMM, the Plan Payments shall include the following adequate protection
payments to the Trustee: (1) for homestead property, the lesser of 31% of gross
monthly income of Debtor and non-filing spouse, if any (after deducting
homeowner’s association fees), or the normal monthly contractual mortgage payment;
or (2) for non-homestead, income-producing property, 75% of the gross rental income
generated from the property. If Debtor obtains a modification of the mortgage, the
modified payments shall be included in the Plan Payments. Debtor will not receive a
discharge of personal liability on these claims.

 

Last Four Digits
of Acct. No.

Creditor

Collateral Address

Adequate
Protection Payment

 

0749

Rushmore Loan

$1,014.05

131 E Highbanks Rd

Management Debary, FL 32713

 

 

 

 

 

 

 

(c) Claims Secured by Real Property or Personal Property to Which 11 U.S.C. § 506

Valuation APPLIES (Strip Down). Under 11 U.S.C. § 1322(b)(2), this provision
does not apply to a claim secured solely by Debtor’s principal residence. A separate
motion to determine secured status or to value the collateral must be filed.
Payment on the secured portion of the claim, estimated below, is included in the Plan
Payments. Unless otherwise stated in Section E, the Plan Payments do not include
payments for escrowed property taxes or insurance.
Case 6:21-bk-03123-KSJ Doc4 Filed 07/09/21 Page 5of13

 

Last Four
Digits of
Acct. No.

Creditor

Value

Collateral Claim
Description/ | Amount
Address

Payment
Through
Plan

Interest
Rate

 

 

 

 

 

 

 

 

 

 

(e) Liens to be Avoided Under 11 U.S.C. § 522 or Stripped Off Under 11 U.S.C.
§ 506. Debtor must file a separate motion under 11 U.S.C. § 522 to avoid a judicial
lien or a nonpossessory, nonpurchase money security interest because it impairs an
exemption or under | 1 U.S.C. § 506 to determine secured status and to strip a lien,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Last Four Digits of Acct. Creditor Collateral Description /
No. Address
(f) Claims on Claims Secured by Real Property and/or Personal Property to Which
11 U.S.C. § 506 Valuation DOES NOT APPLY Under the Final Paragraph in 11
U.S.C. § 1325(a). The claims listed below were either: (1) incurred within 910 days
before the petition date and secured by a purchase money security interest in a motor
vehicle acquired for Debtor’s personal use; or (2) incurred within one year of the
petition date and secured by a purchase money security interest in any other thing of
value. These claims will be paid in full under the Plan with interest at the rate stated
below.
Last Four Creditor Collateral Claim Payment Interest
Digits of Description/ | Amount Through Rate
Acct. No. Address Plan
(g) Claims Secured by Real or Personal Property to be Paid with Interest Through
the Plan under 11 U.S.C. § 1322(b)(2). The following secured claims will be paid in
full under the Plan with interest at the rate stated below.
Last Four Creditor Collateral Claim Payment Interest
Digits of Description/ Amount Through Rate
Acct. No. Address Plan

 

 

 

 

 

 

 

 

 
Case 6:21-bk-03123-KSJ Doc4 Filed 07/09/21 Page 6 of 13

(h) Claims Secured by Personal Property - Maintaining Regular Payments and
Curing Arrearages, if any, Under 11 U.S.C. § 1325(b)(5). Under 11 U.S.C. §
1328(a)(1), unless the principal amount of the claim is paid in full through the Plan,
Debtor will not receive a discharge of personal liability on these claims.

 

Last Four Creditor Collateral Regular Arrearage
Digits of Acct. Description Contractual
No. Payment

 

 

 

 

 

 

 

 

 

(i) Secured Claims Paid Directly by Debtor. The following secured claims are being
made via automatic debit/draft from Debtor’s depository account and will continue to
be paid directly to the creditor or lessor by Debtor outside the Plan via automatic
debit/draft. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a) is terminated
in rem as to Debtor and in rem and in personam as to any codebtor as to these
creditors and lessors upon the filing of this Plan. Nothing herein is intended to
terminate or abrogate Debtor’s state law contract rights. Because these secured claims
are not provided for under the Plan, under 11 U.S.C § 1328(a), Debtor will not
receive a discharge of personal liability on these claims.

 

Last Four Digits of Acct. Creditor Property/Collateral
No.

 

 

 

 

 

 

 

(j) Surrender of Collateral/Property that Secures a Claim. Debtor will surrender the
following collateral/property. The automatic stay under 11 U.S.C. §§ 362(a) and
1301(a) is terminated in rem as to Debtor and in rem and in personam as to any
codebtor as to these creditors upon the filing of this Plan.

 

Last Four Digits of Acct. Creditor Collateral/Property
No. Description/Address

 

 

 

 

 

 

(k) Secured Claims That Debtor Does Not Intend to Pay. Debtor does not intend to
make payments to the following secured creditors. The automatic stay under 11
U.S.C. §§ 362(a) and 1301(a) is terminated in rem as to Debtor and in rem and in
personam as to any codebtor with respect to these creditors upon the filing of this
Plan. Debtor’s state law contract rights and defenses are neither terminated nor
abrogated. Because these secured claims are not provided for under the Plan, under

6
Case 6:21-bk-03123-KSJ Doc4 Filed 07/09/21 Page 7 of 13

11 U.S.C § 1328(a), Debtor will not receive a discharge of personal liability on these
claims.

 

Last Four Digits of Acct. Creditor Collateral
No. Description/Address

 

 

 

 

 

 

 

 

6. LEASES / EXECUTORY CONTRACTS. As and for adequate protection, the
Trustee shall disburse payments to creditors under leases or executory contracts prior to
confirmation of the Plan, as soon as practicable, if the Plan provides for payment to
creditor/lessor, the creditor/lessor has filed a proof of claim, or Debtor or Trustee has filed a
proof of claim for the secured creditor/lessor under 11 U.S.C. § 501(c), and no objection to the
claim is pending. If Plan Payments are timely paid, payments to creditors/lessors under the Plan
shall be deemed contractually paid on time.

(a) Assumption of Leases/Executory Contracts for Real or Personal Property to be
Paid and Arrearages Cured Through the Plan Under 11 U.S.C. § 1325(b)(5).
Debtor assumes the following leases/executory contracts and proposes the prompt
cure of any prepetition arrearage as follows. Under 11 U.S.C. § 1328(a)(1), if the
claim of the lessor/creditor is not paid in full through the Plan, Debtor will not receive
a discharge of personal liability on these claims.

 

Last Four Creditor/Lessor | Description of | Regular Arrearage and
Digits of Acct. Leased Contractual Proposed Cure
No. Property Payment

 

 

 

 

 

 

 

 

(b) Assumption of Leases/Executory Contracts for Real or Personal Property to be
Paid Directly by Debtor. Debtor assumes the following lease/executory contract
claims that are paid via automatic debit/draft from Debtor’s depository account and
are to continue to be paid directly to the creditor or lessor by Debtor outside the Plan
via automatic debit/draft. The automatic stay under 11 U.S.C. §§ 362(a) and 1301 (a)
is terminated in rem as to Debtor and in rem and in personam as to any codebtor as to
these creditors and lessors upon the filing of this Plan. Nothing herein is intended to
terminate or abrogate Debtor’s state law contract rights. Because these
leases/executory contracts are not provided for under the Plan, under 11 U.S.C §
1328(a), Debtor will not receive a discharge of personal liability on these claims.
Case 6:21-bk-03123-KSJ Doc4 Filed 07/09/21 Page 8of 13

 

Last Four Digits of Acct. Creditor/Lessor Property/Collateral
No.

 

 

 

 

 

 

 

(c) Rejection of Leases/Executory Contracts and Surrender of Real or Personal
Leased Property. Debtor rejects the following leases/executory contracts and will
surrender the following leased real or personal property. The automatic stay under 11
U.S.C. §§ 362(a) and 1301(a) is terminated in rem as to Debtor and in rem and in
personam as to any codebtor as to these creditors and lessors upon the filing of this
Plan.

 

Last Four Digits of Acct. Creditor/Lessor Property/Collateral to be
No. Surrendered

 

 

 

 

 

 

 

7. GENERAL UNSECURED CREDITORS. General unsecured creditors with
allowed claims shall receive a pro rata share of the balance of any funds remaining after
payments to the above- referenced creditors or shall otherwise be paid under a subsequent Order
Confirming Plan. The estimated dividend to unsecured creditors shall be no less than $3,544.20 .

D. GENERAL PLAN PROVISIONS:

l. Secured creditors, whether or not provided for under the Plan, shall retain the
liens securing such claims.

2. Payments made to any creditor shall be based upon the amount set forth in the
creditor’s proof of claim or other amount as allowed by order of the Court.

3. If Debtor fails to check (a) or (b) below, or if Debtor checks both (a) and (b),
property of the estate shall not vest in Debtor until the earlier of Debtor’s
discharge or dismissal of this case, unless the Court orders otherwise. Property of
the estate

(a) shall not vest in Debtor until the earlier of Debtor’s discharge or
dismissal of this case, unless the Court orders otherwise, or

(b) X____ shall vest in Debtor upon confirmation of the Plan.
Case 6:21-bk-03123-KSJ Doc4 Filed 07/09/21 Page 9 of 13

4. The amounts listed for claims in this Plan are based upon Debtor’s best estimate
and belief and/or the proofs of claim as filed and allowed. Unless otherwise
ordered by the Court, the Trustee shall only pay creditors with filed and allowed
proofs of claim. An allowed proof of claim will control, unless the Court orders
otherwise.

S. Debtor may attach a summary or spreadsheet to provide an estimate of anticipated _
distributions. The actual distributions may vary. If the summary or spreadsheet
conflicts with this Plan, the provisions of the Plan control prior to confirmation,
after which time the Order Confirming Plan shall control.

6. Debtor shall timely file all tax returns and make all tax payments and deposits
when due. (However, if Debtor is not required to file tax returns, Debtor shall
provide the Trustee with a statement to that effect.) For each tax return that
becomes due after the case is filed, Debtor shall provide a complete copy of the
tax return, including business returns if Debtor owns a business, together with all
related W-2s and Form 1099s, to the Trustee within 14 days of filing the return.
Unless otherwise ordered. consented to by the Trustee, or ordered by the Court,
Debtor shall turn over to the Trustee all tax refunds in addition to the Plan
Payments. Debtor shall not instruct the Internal Revenue Service or other taxing
agency to apply a refund to the following year’s tax liability. Debtor shall not
spend any tax refund without first having obtained the Trustee’s consent or
Court approval.

E. NONSTANDARD PROVISIONS as _ Defined in Federal Rule of Bankruptcy
Procedure 3015(c). Note: Any nonstandard provisions of this Plan other than those set
out in this section are deemed void and are stricken.

 

 

 
Case 6:21-bk-03123-KSJ Doc4 Filed 07/09/21 Page 10 of 13

03/03/2016 04:34AM 4077740811 EYEGLASS WORLD PAGE 07/07
RECEIVED 08/02/2016 07:07AM 4077740611 EVEGLASS WORLD
From: Law Offices of Elayne Fax: 14075454401 To: Fax: (407) 774-0811 Page: 72 of 76 07/08/2021 4:28 PM
CERTIFICATION

By filing this document, the Attorney for Debtor, or Debtor, if not represented by an
attorney, certifies that the wording and order of the provisions in this Chapter 13 Plan are
identical to those contained in the Model Plan adopted by this Court, and that this Plan
coutains no additional or deleted wording or nonstandard provisions other than any
nonstandard provisions included in Section E.

SIGNATURE(S):
Debtor(s}

Og Coe oat 07 [o4/2/

Date

 

 

Attorney for Debtor(s)

OoArts KL Vasicy KOK ve M8 |

10
Case 6:21-bk-03123-KSJ Doc4 Filed 07/09/21 Page 11of13

8th
Unsecured Debtor Pmt - Tee

$23.45 31 50
: 1 i

9/8/2021, 2

45

1
11/8/2022
1

7

1
73.

$173.45

 
Case 6:21-bk-03123-KSJ Doc4 Filed 07/09/21 Page 12 of 13

CERTIFICATE OF SERVICE

1] HEREBY CERTIFY that on this 9th day of July, 2021, a true and correct copy of the
foregoing has been furnished to all interested parties on the attached mailing matrix by electronic
transmission or regular mail.

Respectfully submitted,

/s/ Elayne M. Conrique, Esq.
Attorney for Debtor(s)
Elayne M Conrique, Esquire
Perez Conrique Law

746 N Magnolia Avenue
Orlando, Florida 32803
407-545-4400 (Office)
407-545-4401 (Fax)

service@perezconrique.com
Case 6:21-bk-03123-KSJ Doc4 _ Filed 07/09/21 Page 13 of 13

Label Matrix for local noticing Angel Ramon Colon Jr. lorida Department of Revenue

1134-6 131 E Highbanks Rd Bankruptcy Unit

Case 6:21-bk-03123 Debary, FL 32713-2517 Post Office Box 6668

Middle District of Florida Tallahassee FL 32314-6668

Orlando

Fri Jul 9 15:08:59 EDT 2021

Internal Revenue Service Launch Federal Credit Rushmore Loan Management

Post Office Box 7346 415 Fortenberry Rd PO Box 514707

Philadelphia PA 19101-7346 Merritt Island, FL 32952-3521 Los Angeles, CA 90051-4707

Us Dept Of Ed/glelsi Volusia County Tax Collector United States Trustee - ORL7/13 7 +

2401 International Lane 123 West Indiana Avenue Office of the United States Trustee

Madison, WI 53704-3121 Room 103 George C Young Federal Building
Deland FL 32720-4615 400 West Washington Street, Suite 1100

Orlando, FL 32801-2210

Elayne M Conrique +
Perez Conrique Law

746 North Magnolia Avenue
Orlando, FL 32803-3809

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

 

(u)Note: Entries with a ‘+’ at the end of the End of Label Matrix

name have an email address on file in CMECF Mailable recipients 9
Bypassed recipients 1

Note: Entries with a ‘-’ at the end of the Total 10

name have filed a claim in this case
